UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 18-2333


TIGRESS SYDNEY ACUTE MCDANIEL,

                    Plaintiff - Appellant,

             v.

NORTH        CAROLINA        AGRICULTURAL         &   TECHNICAL        STATE
UNIVERSITY; STEPHANIE D. LYNCH, in her individual and official capacity;
KEITH SCHIMMEL, in his individual and official capacity; KATHERINE
MURPHY, in her individual and official capacity; CHARLES WALDRUP, in his
individual and official capacity; SHERRI AVENT, in her individual and official
capacity; HAROLD MARTIN, in his individual and official capacity; DONNA
EATON, in her individual and official capacity; NICOLE PRIDE, in her individual
and official capacity; BERYL MCEWAN, in her individual and official capacity;
CLAY GLOSTER, in his individual and official capacity; BETHANY MEIGHEN,
in her individual and official capacity; UNIVERSITY OF NORTH CAROLINA
SYSTEM,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Robert J. Conrad, Jr., District Judge. (3:18-cv-00530-RJC-DSC)


Submitted: February 26, 2019                               Decided: February 28, 2019


Before KING, THACKER, and QUATTLEBAUM, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.
Tigress Sydney Acute McDaniel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Tigress Sydney Acute McDaniel filed in the district court a civil action alleging

claims under 42 U.S.C. §§ 1981, 1986 (2012), 20 U.S.C. § 1091 (2012), and 34 C.F.R.

§ 668.34 (2018), as well as various state law claims. The district court sua sponte

dismissed McDaniel’s complaint, which was filed in forma pauperis, for failure to state a

claim. See 28 U.S.C. § 1915(e)(2)(B)(ii) (2012). We have reviewed the record and find

no reversible error. To the extent McDaniel asserts that the district court displayed bias

against her, we conclude that the allegation is not supported by the record. Accordingly,

we affirm for the reasons stated by the district court. See McDaniel v. N.C. Agric. &

Tech. State Univ., No. 3:18-cv-00530-RJC-DSC (W.D.N.C. Oct. 15, 2018). We modify

the district court’s judgment, though, to reflect that the dismissal be without prejudice

because McDaniel was not given an opportunity to respond or amend her complaint

before the court’s sua sponte dismissal. See Thomas v. Salvation Army S. Terr., 841 F.3d
632, 642 (4th Cir. 2016). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                             AFFIRMED AS MODIFIED




                                            3